DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  In the claim 16 contain multiple period and there is a period in lines 7 and 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 20170309171 in view of Buchholz et al. US 20160210852.
Regarding claim 1, Zhao et al. teach A computer-implemented method for traffic state estimation of a road network based on a plurality of vehicles including probe vehicles and non-probe vehicles travelling on the road network, comprising: receiving probe vehicle data from the probe vehicles of the plurality of vehicles within a communication range of a host vehicle (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11;  FIG. 1 illustrates a roadway network including multiple road segments and multiple probe vehicles. FIG. 1 is a snapshot of the roadway network at a specific time T0. FIG. 1 illustrates five segments 91, 92, 93, 94, and 95. At the time T0, there are six probe vehicles in the roadway network represented by the shaded vehicles (e.g. 122). Non probe vehicles are represented by the non-shaded vehicles (e.g. 96) (par. 23). For T0, there may be six probe reports generated (one from each vehicle). As shown by FIG. 1, identifying the number of probes on the roadway is not an accurate representation of the traffic volume. For segment 91, there are four vehicles with one of the vehicles being a probe vehicle. However, for segment 93, there are thirteen vehicles with two of the vehicles being probe vehicles. An observer may extrapolate that with twice the probe vehicles, the volume on segment 93 would be greater than that of segment 91. An estimate of the magnitude of the difference, however, would be incorrect (4:1 vs 13:2). There is not an absolute relationship between the number of probe vehicles and traffic volume as the probe vehicles are not equally distributed within the vehicle population. However, with multiple measurements taken over time and additional roadway information, a traffic volume model and an estimation of traffic volume may be derived (par. 24). The one or more devices 122 may include probe devices, probe sensors, or other devices 122 such as personal navigation devices 122 or connected vehicles. The server 125 may communicate with the devices 122 through the network 127. The server 125 may also receive data from one or more systems or services that may be used to predict traffic volume. The devices 122 may be a mobile device or a tracking device that provides samples of data for the location of a person or vehicle. The devices 122 may include mobile phones running specialized applications that collect location data as the devices 122 are carried by persons or things traveling the roadway system. The devices 122 may also be integrated in or with a vehicle. The devices 122 may be configured to collect and transmit data including positional, speed, and temporal data. The devices 122 may be configured to collect and transmit data including data from sensors on or about a vehicle. The road segment or link may be determined based on the geographical coordinates of the probe (e.g., GPS). According to the cited passages and figures, examiner interpreted the system can estimate the traffic volume according to the snapshot of road network at time T0 for plurality probe vehicles and non-probe vehicles. Also, as show in the figure 1 each probe vehicle includes the device 122 and examiner interpreted each probe vehicle could communicate with each other through the device 122. For example, there are two probe vehicles in the segment 95 of the figure 1 and one of them can be a host vehicle. They are in the proximity range so it’s obviously they are in the communication range.); spatially and temporally associating the probe vehicle data to lane level cells of the road network (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; In certain embodiments, probe data collected over a period of time is used to identify the temporal and spatial distribution of probe data. The temporal and spatial distribution is used to generate a probe distribution model that represents the probability to have a probe vehicle in a given segment in a given time period. Machine learning techniques are then used with additional data from the probe, a geographic database, and outside sources to estimate traffic volume (par. 25). However, a uniformly distributed traffic volume is a false assumption as some roads are more likely to be travelled than other roads for different time periods. To address this issue, the temporal and spatial distribution of probe data is determined (par. 46).); identifying empty lane level cells of the road network where the probe vehicle data is unavailable (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is no probe vehicle in the segments 73-76 at time T0); calculating estimated non-probe vehicle data for the empty lane level cells based on the probe vehicle data (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is two non-probe vehicles in the segments 72-76 at time T0); calculating a traffic density value for the road network based on the probe vehicle data and the estimated non-probe vehicle data (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is two non-probe vehicles and one probe vehicle in the segments 72-76 at time T0).
Zhao et al. do not explicitly teach and providing the traffic density value to the host vehicle.
Buchholz et al. teach and providing the traffic density value to the host vehicle (Buchholz et al. US 20160210852 paragraph [0007]-[0008]; [0010]-[0015]; [0029]-[0030]; figures 1-2; The more cooperative vehicles taking part in a prediction of a congestion parameter, the more accurate the prediction can be. From one or more of these factors, a traffic density is ascertained in a cooperative vehicle and along with its current position is distributed via a radio link, e.g., by a car2x system, to a central unit as the evaluation system, such as a server, and/or to other cooperative vehicles. Thus, a very accurate traffic density information can be computed at the central unit. Moreover, the cooperative vehicles can get an early picture of the expected traffic volume (par. 14). This ascertained value of the traffic density of an individual vehicle is understood as being traffic density 71-74. Moreover, several ascertained traffic densities of different vehicles can be combined for a location x, for example, by the central unit 60, which gathers individual traffic densities 71-74 from several vehicles displaced in time, with their positions. The summarized value of individual ascertained traffic densities of several vehicles is then an overall value of the traffic densities or an overall traffic density value, which is determined by the central unit 60 and provided to cooperative vehicles directly or indirectly as information (par. 30). According to the cited passages and figures, examiner interpreted one of the vehicles can be a host vehicle.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Zhao et al. and Buchholz et al. by comprising the teaching of Buchholz et al. into the method of Zhao et al.. The motivation to combine these arts is to provide the traffic density is ascertained in a cooperative vehicle and along with its current position from Buchholz et al. reference into Zhao et al. reference so the user can get ahead up to avoid the traffic congestion.
Regarding claim 11, Zhao et al. teach A system for traffic state estimation of a road network, comprising: a host vehicle travelling along the road network equipped for computer communication; a plurality of vehicles travelling along the road network, the plurality of vehicles including probe vehicles and non-probe vehicles, wherein the probe vehicles are equipped for computer communication; and a processor operatively connected for computer communication to the host vehicle and the probe vehicles, wherein the processor: receives probe vehicle data from the probe vehicles (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; [0093]-[0094]; [0099]; figures 1-11;  FIG. 1 illustrates a roadway network including multiple road segments and multiple probe vehicles. FIG. 1 is a snapshot of the roadway network at a specific time T0. FIG. 1 illustrates five segments 91, 92, 93, 94, and 95. At the time T0, there are six probe vehicles in the roadway network represented by the shaded vehicles (e.g. 122). Non probe vehicles are represented by the non-shaded vehicles (e.g. 96) (par. 23). For T0, there may be six probe reports generated (one from each vehicle). As shown by FIG. 1, identifying the number of probes on the roadway is not an accurate representation of the traffic volume. For segment 91, there are four vehicles with one of the vehicles being a probe vehicle. However, for segment 93, there are thirteen vehicles with two of the vehicles being probe vehicles. An observer may extrapolate that with twice the probe vehicles, the volume on segment 93 would be greater than that of segment 91. An estimate of the magnitude of the difference, however, would be incorrect (4:1 vs 13:2). There is not an absolute relationship between the number of probe vehicles and traffic volume as the probe vehicles are not equally distributed within the vehicle population. However, with multiple measurements taken over time and additional roadway information, a traffic volume model and an estimation of traffic volume may be derived (par. 24). The one or more devices 122 may include probe devices, probe sensors, or other devices 122 such as personal navigation devices 122 or connected vehicles. The server 125 may communicate with the devices 122 through the network 127. The server 125 may also receive data from one or more systems or services that may be used to predict traffic volume. The devices 122 may be a mobile device or a tracking device that provides samples of data for the location of a person or vehicle. The devices 122 may include mobile phones running specialized applications that collect location data as the devices 122 are carried by persons or things traveling the roadway system. The devices 122 may also be integrated in or with a vehicle. The devices 122 may be configured to collect and transmit data including positional, speed, and temporal data. The devices 122 may be configured to collect and transmit data including data from sensors on or about a vehicle. The road segment or link may be determined based on the geographical coordinates of the probe (e.g., GPS). According to the cited passages and figures, examiner interpreted the system can estimate the traffic volume according to the snapshot of road network at time T0 for plurality probe vehicles and non-probe vehicles. Also, as show in the figure 1 each probe vehicle includes the device 122 and examiner interpreted each probe vehicle could communicate with each other through the device 122. For example, there are two probe vehicles in the segment 95 of the figure 1 and one of them can be a host vehicle. They are in the proximity range so it’s obviously they are in the communication range.); spatially and temporally associates the probe vehicle data at a lane level of the road network (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; In certain embodiments, probe data collected over a period of time is used to identify the temporal and spatial distribution of probe data. The temporal and spatial distribution is used to generate a probe distribution model that represents the probability to have a probe vehicle in a given segment in a given time period. Machine learning techniques are then used with additional data from the probe, a geographic database, and outside sources to estimate traffic volume (par. 25). However, a uniformly distributed traffic volume is a false assumption as some roads are more likely to be travelled than other roads for different time periods. To address this issue, the temporal and spatial distribution of probe data is determined (par. 46).); identifies empty lane level cells of the road network where probe vehicle data is unavailable (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is no probe vehicle in the segments 73-76 at time T0); calculates estimated non-probe vehicle data for the empty lane level cells based on the probe vehicle data (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is two non-probe vehicles in the segments 72-76 at time T0); calculates a traffic density value for the road network based on the probe vehicle data and the estimated non-probe vehicle data (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is two non-probe vehicles and one probe vehicle in the segments 72-76 at time T0).
Zhao et al. do not explicitly teach and provides the traffic density value to the host vehicle.
Buchholz et al. teach and provides the traffic density value to the host vehicle (Buchholz et al. US 20160210852 paragraph [0007]-[0008]; [0010]-[0015]; [0029]-[0030]; figures 1-2; The more cooperative vehicles taking part in a prediction of a congestion parameter, the more accurate the prediction can be. From one or more of these factors, a traffic density is ascertained in a cooperative vehicle and along with its current position is distributed via a radio link, e.g., by a car2x system, to a central unit as the evaluation system, such as a server, and/or to other cooperative vehicles. Thus, a very accurate traffic density information can be computed at the central unit. Moreover, the cooperative vehicles can get an early picture of the expected traffic volume (par. 14). This ascertained value of the traffic density of an individual vehicle is understood as being traffic density 71-74. Moreover, several ascertained traffic densities of different vehicles can be combined for a location x, for example, by the central unit 60, which gathers individual traffic densities 71-74 from several vehicles displaced in time, with their positions. The summarized value of individual ascertained traffic densities of several vehicles is then an overall value of the traffic densities or an overall traffic density value, which is determined by the central unit 60 and provided to cooperative vehicles directly or indirectly as information (par. 30). According to the cited passages and figures, examiner interpreted one of the vehicles can be a host vehicle.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Zhao et al. and Buchholz et al. by comprising the teaching of Buchholz et al. into the system of Zhao et al.. The motivation to combine these arts is to provide the traffic density is ascertained in a cooperative vehicle and along with its current position from Buchholz et al. reference into Zhao et al. reference so the user can get ahead up to avoid the traffic congestion.
Regarding claim 16, Zhao et al. teach A non-transitory computer-readable storage medium including instructions that when executed by a processor, causes the processor to: receive probe vehicle data from probe vehicles of a plurality of vehicles within a communication range of a host vehicle travelling along a road network (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; [0093]-[0094]; [0099]; figures 1-11;  FIG. 1 illustrates a roadway network including multiple road segments and multiple probe vehicles. FIG. 1 is a snapshot of the roadway network at a specific time T0. FIG. 1 illustrates five segments 91, 92, 93, 94, and 95. At the time T0, there are six probe vehicles in the roadway network represented by the shaded vehicles (e.g. 122). Non probe vehicles are represented by the non-shaded vehicles (e.g. 96) (par. 23). For T0, there may be six probe reports generated (one from each vehicle). As shown by FIG. 1, identifying the number of probes on the roadway is not an accurate representation of the traffic volume. For segment 91, there are four vehicles with one of the vehicles being a probe vehicle. However, for segment 93, there are thirteen vehicles with two of the vehicles being probe vehicles. An observer may extrapolate that with twice the probe vehicles, the volume on segment 93 would be greater than that of segment 91. An estimate of the magnitude of the difference, however, would be incorrect (4:1 vs 13:2). There is not an absolute relationship between the number of probe vehicles and traffic volume as the probe vehicles are not equally distributed within the vehicle population. However, with multiple measurements taken over time and additional roadway information, a traffic volume model and an estimation of traffic volume may be derived (par. 24). The one or more devices 122 may include probe devices, probe sensors, or other devices 122 such as personal navigation devices 122 or connected vehicles. The server 125 may communicate with the devices 122 through the network 127. The server 125 may also receive data from one or more systems or services that may be used to predict traffic volume. The devices 122 may be a mobile device or a tracking device that provides samples of data for the location of a person or vehicle. The devices 122 may include mobile phones running specialized applications that collect location data as the devices 122 are carried by persons or things traveling the roadway system. The devices 122 may also be integrated in or with a vehicle. The devices 122 may be configured to collect and transmit data including positional, speed, and temporal data. The devices 122 may be configured to collect and transmit data including data from sensors on or about a vehicle. The road segment or link may be determined based on the geographical coordinates of the probe (e.g., GPS). According to the cited passages and figures, examiner interpreted the system can estimate the traffic volume according to the snapshot of road network at time T0 for plurality probe vehicles and non-probe vehicles. Also, as show in the figure 1 each probe vehicle includes the device 122 and examiner interpreted each probe vehicle could communicate with each other through the device 122. For example, there are two probe vehicles in the segment 95 of the figure 1 and one of them can be a host vehicle. They are in the proximity range so it’s obviously they are in the communication range.); spatially and temporally associate the probe vehicle data to lane level cells of the road network (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; In certain embodiments, probe data collected over a period of time is used to identify the temporal and spatial distribution of probe data. The temporal and spatial distribution is used to generate a probe distribution model that represents the probability to have a probe vehicle in a given segment in a given time period. Machine learning techniques are then used with additional data from the probe, a geographic database, and outside sources to estimate traffic volume (par. 25). However, a uniformly distributed traffic volume is a false assumption as some roads are more likely to be travelled than other roads for different time periods. To address this issue, the temporal and spatial distribution of probe data is determined (par. 46).); identify empty lane level cells of the road network having an empty value  (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is no vehicle in the segments 75-76 at time T0). calculate estimated non-probe vehicle data for the empty lane level cells based on the probe vehicle data (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is two non-probe vehicles in the segments 73-74 and no vehicle in the segment 75-76 at time T0); calculate a traffic density value for the road network based on the probe vehicle data and the estimated non-probe vehicle data (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is two non-probe vehicles and one probe vehicle in the segments 72-76 at time T0).
Zhao et al. do not explicitly teach and transmit the traffic density value to the host vehicle.
Buchholz et al. teach and transmit the traffic density value to the host vehicle (Buchholz et al. US 20160210852 paragraph [0007]-[0008]; [0010]-[0015]; [0029]-[0030]; figures 1-2; The more cooperative vehicles taking part in a prediction of a congestion parameter, the more accurate the prediction can be. From one or more of these factors, a traffic density is ascertained in a cooperative vehicle and along with its current position is distributed via a radio link, e.g., by a car2x system, to a central unit as the evaluation system, such as a server, and/or to other cooperative vehicles. Thus, a very accurate traffic density information can be computed at the central unit. Moreover, the cooperative vehicles can get an early picture of the expected traffic volume (par. 14). This ascertained value of the traffic density of an individual vehicle is understood as being traffic density 71-74. Moreover, several ascertained traffic densities of different vehicles can be combined for a location x, for example, by the central unit 60, which gathers individual traffic densities 71-74 from several vehicles displaced in time, with their positions. The summarized value of individual ascertained traffic densities of several vehicles is then an overall value of the traffic densities or an overall traffic density value, which is determined by the central unit 60 and provided to cooperative vehicles directly or indirectly as information (par. 30). According to the cited passages and figures, examiner interpreted one of the vehicles can be a host vehicle.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Zhao et al. and Buchholz et al. by comprising the teaching of Buchholz et al. into the system of Zhao et al.. The motivation to combine these arts is to provide the traffic density is ascertained in a cooperative vehicle and along with its current position from Buchholz et al. reference into Zhao et al. reference so the user can get ahead up to avoid the traffic congestion.
Claims 2-9, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 20170309171, in view of Buchholz et al. US 20160210852, in view of Benincasa et al. US 20190204108 and further in view of Rajab et al. US 20190329770.
Regarding claim 2, the combination of Zhao et al. and Buchholz et al. do not explicitly teach the computer-implemented method of claim 1, wherein spatially and temporally associating the probe vehicle data to the road network includes generating a grid model representing the road network including a plurality of lanes, and each lane in the plurality of lanes including a plurality of lane level cells, wherein each of the lane level cells of the plurality of lane level cells includes a particular segment of each lane in the plurality of lanes.
Benincasa et al. teach the computer-implemented method of claim 1, wherein spatially and temporally associating the probe vehicle data to the road network includes generating a grid model representing the road network including a plurality of lanes (Benincasa et al. US 20190204108 paragraph [0081]-[0084]; figures 1-8; The area of interest for which a number of vehicles is sampled or estimated may be divided into a grid (e.g., a two (or more)-dimensional grid), e.g., based on horizontal “sections” and/or vertical “lanes.” Alternatively or additionally, the area of interest for which a number of vehicles is sampled or estimated may be divided into one or more longitudinal sections of roadway and/or one or more traffic lanes. The longitudinal sections may be virtually delimited stretches of road, while the lanes may correspond to actual road lanes. The area of interest may be overlaid with a “virtual grid.” The GbA algorithm may attempt to estimate or sample a number of vehicles in each section of the virtual grid. Each section may be determined in various lengths. The sum of the vehicles in each grid may correspond to a size of a vehicular network (and may determine the traffic density in that section of the grid) (par. 82).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Zhao et al. and Buchholz et al. with Benincasa et al. by comprising the teaching of Benincasa et al. into the method of Zhao et al. and Buchholz et al.. The motivation to combine these arts is to provide a grid layout from Benincasa et al. reference into Zhao et al. and Buchholz et al. reference so the system can have data organize inside a space.
The combination of Zhao et al., Buchholz et al. and Benincasa et al. do not explicitly teach and each lane in the plurality of lanes including a plurality of lane level cells, wherein each of the lane level cells of the plurality of lane level cells includes a particular segment of each lane in the plurality of lanes.
Rajab et al. teach and each lane in the plurality of lanes including a plurality of lane level cells, wherein each of the lane level cells of the plurality of lane level cells includes a particular segment of each lane in the plurality of lanes (Rajab et al. US 20190329770 paragraph [0031]; [0045]-[0051]; [0053]; [0061]; figures 1-8; Referring to FIG. 1 and as described above, the road network 100 can include a plurality of lanes, namely, the lane j.sub.1, the lane j.sub.2, the lane j.sub.3, and the lane j.sub.4. Each lane can be partitioned into a plurality of lane level cells where each lane level cell includes a particular portion of the lane. Thus, the lane level cells can define a spatial domain of the road network 100 with respect to a longitudinal position in the lanes. In some embodiments, the road network 100 is partitioned into cells of an equal size, for example, 30 meters long in space by each lane (par. 45).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Zhao et al., Buchholz et al. and Benincasa et al. with Rajab et al. by comprising the teaching of Rajab et al. into the method of Zhao et al., Buchholz et al. and Benincasa et al.. The motivation to combine these arts is to provide a plurality of lane cells from Rajab et al. reference into Zhao et al., Buchholz et al. and Benincasa et al. reference so the system can easily select the data for each individual cell.
Regarding claim 3, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the computer-implemented method of claim 2, wherein spatially and temporally associating the probe vehicle data to the road network includes integrating the probe vehicle data to a corresponding lane level cell of the plurality of lane level cells (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is two non-probe vehicles and one probe vehicle in the segments 72-76 at time T0; Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 4, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the computer-implemented method of claim 2, wherein identifying the empty lane level cells of the road network where the probe vehicle data is unavailable includes identifying lane level cells of the plurality of lane level cells having an empty value (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is no probe vehicle in segment 73-76 and no vehicle in segment 75-76 at time T0; Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 5, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the computer-implemented method of claim 4, wherein calculating the estimated non-probe vehicle data for the empty lane level cells based on the probe vehicle data includes calculating the estimated non-probe vehicle data for the empty lane level cells based on the probe vehicle data from adjacent lane level cells of the road network (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is probe vehicle in segment 72, there is  two non-probe vehicle in segment 73-74 and no vehicle in segment 75-76 at time T0; Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 6, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the computer-implemented method of claim 2, further including calculating a traffic flow value and an average speed value for each lane level cell based on the probe vehicle data (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; FIG. 7 illustrates roadway segments over a period of time. In FIG. 7, there are five segments 72, 73, 74, 75, and 76 shown. Each segment is illustrated as approximately ten meters, however, the length of the segments may vary. There are two types of vehicles shown: probe vehicles (shaded), and non-probe vehicles (non-shaded). FIG. 7 depicts snapshots of the five segments over a period of five second. The time is indicated by the notations on the right side (T=0 SEC . . . T=4 SEC). The first snapshot is taken at T=0 sec and depicts a single probe vehicle 78 in segment 72 and two non-probe vehicles in segments 73 and 74. The probe vehicle generates a first report including the time (T=0) and the location of the probe vehicle (Segment=72). Additional information may also be included such as speed (for example, 10 m/s), roadway conditions, weather, etc. The second snapshot is taken at T=1 sec and depicts the probe vehicle 78 now in segment 73 and the non-probe vehicles in segments 74 and 75. The probe vehicle 78 generates a second report including the time (T=1), the location of the probe vehicle (Segment=73), and the speed (approx. 10 m/s). The third snapshot is taken at T=2 sec and again depicts the probe vehicle 78 in segment 73 and the non-probe vehicles in segments 74 and 75. From T=1 to T=2 the probe vehicle 78 has not moved. The probe vehicle 78 generates a third report including the time (T=2), the location of the probe vehicle (Segment=73), and the speed (0 m/s). The fourth snapshot is taken at T=3 sec and depicts the probe vehicle 78 in segment 74 with non-probe vehicles in segments 72 and 75. The probe vehicle 78 generates a fourth report including the time (T=3), the location of the probe vehicle (Segment=74), and the speed (10 m/s). The fifth snapshot is taken at T=4 sec and depicts the probe vehicle 78 in segment 76 with non-probe vehicles in segments 73 and 74. The probe vehicle 78 generates a fifth report including the time (T=4), the location of the probe vehicle (Segment=76), and the speed (20 m/s). There is an additional probe vehicle 79 located in segment 72 that also will generate a report (par. 47). Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 7, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the computer-implemented method of claim 6, wherein calculating the estimated non-probe vehicle data for the empty lane level cells based on the probe vehicle data includes calculating an estimated traffic flow value and an estimated average speed value for each of the empty lane level cells based on probe vehicle data from adjacent lane level cells (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; FIG. 7 illustrates roadway segments over a period of time. In FIG. 7, there are five segments 72, 73, 74, 75, and 76 shown. Each segment is illustrated as approximately ten meters, however, the length of the segments may vary. There are two types of vehicles shown: probe vehicles (shaded), and non-probe vehicles (non-shaded). FIG. 7 depicts snapshots of the five segments over a period of five second. The time is indicated by the notations on the right side (T=0 SEC . . . T=4 SEC). The first snapshot is taken at T=0 sec and depicts a single probe vehicle 78 in segment 72 and two non-probe vehicles in segments 73 and 74. The probe vehicle generates a first report including the time (T=0) and the location of the probe vehicle (Segment=72). Additional information may also be included such as speed (for example, 10 m/s), roadway conditions, weather, etc. The second snapshot is taken at T=1 sec and depicts the probe vehicle 78 now in segment 73 and the non-probe vehicles in segments 74 and 75. The probe vehicle 78 generates a second report including the time (T=1), the location of the probe vehicle (Segment=73), and the speed (approx. 10 m/s). The third snapshot is taken at T=2 sec and again depicts the probe vehicle 78 in segment 73 and the non-probe vehicles in segments 74 and 75. From T=1 to T=2 the probe vehicle 78 has not moved. The probe vehicle 78 generates a third report including the time (T=2), the location of the probe vehicle (Segment=73), and the speed (0 m/s). The fourth snapshot is taken at T=3 sec and depicts the probe vehicle 78 in segment 74 with non-probe vehicles in segments 72 and 75. The probe vehicle 78 generates a fourth report including the time (T=3), the location of the probe vehicle (Segment=74), and the speed (10 m/s). The fifth snapshot is taken at T=4 sec and depicts the probe vehicle 78 in segment 76 with non-probe vehicles in segments 73 and 74. The probe vehicle 78 generates a fifth report including the time (T=4), the location of the probe vehicle (Segment=76), and the speed (20 m/s). There is an additional probe vehicle 79 located in segment 72 that also will generate a report (par. 47). Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 8, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the computer-implemented method of claim 7, wherein calculating the traffic density value for the road network based on the probe vehicle data and the estimated non-probe vehicle data includes calculating the traffic density value for the road network based on the traffic flow value, the average speed value, the estimated traffic flow value, and the estimated average speed value (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; FIG. 7 illustrates roadway segments over a period of time. In FIG. 7, there are five segments 72, 73, 74, 75, and 76 shown. Each segment is illustrated as approximately ten meters, however, the length of the segments may vary. There are two types of vehicles shown: probe vehicles (shaded), and non-probe vehicles (non-shaded). FIG. 7 depicts snapshots of the five segments over a period of five second. The time is indicated by the notations on the right side (T=0 SEC . . . T=4 SEC). The first snapshot is taken at T=0 sec and depicts a single probe vehicle 78 in segment 72 and two non-probe vehicles in segments 73 and 74. The probe vehicle generates a first report including the time (T=0) and the location of the probe vehicle (Segment=72). Additional information may also be included such as speed (for example, 10 m/s), roadway conditions, weather, etc. The second snapshot is taken at T=1 sec and depicts the probe vehicle 78 now in segment 73 and the non-probe vehicles in segments 74 and 75. The probe vehicle 78 generates a second report including the time (T=1), the location of the probe vehicle (Segment=73), and the speed (approx. 10 m/s). The third snapshot is taken at T=2 sec and again depicts the probe vehicle 78 in segment 73 and the non-probe vehicles in segments 74 and 75. From T=1 to T=2 the probe vehicle 78 has not moved. The probe vehicle 78 generates a third report including the time (T=2), the location of the probe vehicle (Segment=73), and the speed (0 m/s). The fourth snapshot is taken at T=3 sec and depicts the probe vehicle 78 in segment 74 with non-probe vehicles in segments 72 and 75. The probe vehicle 78 generates a fourth report including the time (T=3), the location of the probe vehicle (Segment=74), and the speed (10 m/s). The fifth snapshot is taken at T=4 sec and depicts the probe vehicle 78 in segment 76 with non-probe vehicles in segments 73 and 74. The probe vehicle 78 generates a fifth report including the time (T=4), the location of the probe vehicle (Segment=76), and the speed (20 m/s). There is an additional probe vehicle 79 located in segment 72 that also will generate a report (par. 47). Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 9, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the computer-implemented method of claim 1, wherein providing the traffic density value to the host vehicle includes controlling the host vehicle based on the traffic density value (Buchholz et al. US 20160210852 paragraph [0007]-[0008]; [0010]-[0015]; [0029]-[0030]; figures 1-2; The more cooperative vehicles taking part in a prediction of a congestion parameter, the more accurate the prediction can be. From one or more of these factors, a traffic density is ascertained in a cooperative vehicle and along with its current position is distributed via a radio link, e.g., by a car2x system, to a central unit as the evaluation system, such as a server, and/or to other cooperative vehicles. Thus, a very accurate traffic density information can be computed at the central unit. Moreover, the cooperative vehicles can get an early picture of the expected traffic volume (par. 14). This ascertained value of the traffic density of an individual vehicle is understood as being traffic density 71-74. Moreover, several ascertained traffic densities of different vehicles can be combined for a location x, for example, by the central unit 60, which gathers individual traffic densities 71-74 from several vehicles displaced in time, with their positions. The summarized value of individual ascertained traffic densities of several vehicles is then an overall value of the traffic densities or an overall traffic density value, which is determined by the central unit 60 and provided to cooperative vehicles directly or indirectly as information (par. 30). According to the cited passages and figures, examiner interpreted one of the vehicles can be a host vehicle.).  
Regarding claim 12, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the system of claim 11, wherein the processor generates a grid model representing the road network including a plurality of lanes (Benincasa et al. US 20190204108 paragraph [0081]-[0084]; figures 1-8; The area of interest for which a number of vehicles is sampled or estimated may be divided into a grid (e.g., a two (or more)-dimensional grid), e.g., based on horizontal “sections” and/or vertical “lanes.” Alternatively or additionally, the area of interest for which a number of vehicles is sampled or estimated may be divided into one or more longitudinal sections of roadway and/or one or more traffic lanes. The longitudinal sections may be virtually delimited stretches of road, while the lanes may correspond to actual road lanes. The area of interest may be overlaid with a “virtual grid.” The GbA algorithm may attempt to estimate or sample a number of vehicles in each section of the virtual grid. Each section may be determined in various lengths. The sum of the vehicles in each grid may correspond to a size of a vehicular network (and may determine the traffic density in that section of the grid) (par. 82).), and each lane in the plurality of lanes including a plurality of lane level cells, wherein each of the lane level cells of the plurality of lane level cells includes a particular segment of each lane in the plurality of lanes (Rajab et al. US 20190329770 paragraph [0031]; [0045]-[0051]; [0053]; [0061]; figures 1-8; Referring to FIG. 1 and as described above, the road network 100 can include a plurality of lanes, namely, the lane j.sub.1, the lane j.sub.2, the lane j.sub.3, and the lane j.sub.4. Each lane can be partitioned into a plurality of lane level cells where each lane level cell includes a particular portion of the lane. Thus, the lane level cells can define a spatial domain of the road network 100 with respect to a longitudinal position in the lanes. In some embodiments, the road network 100 is partitioned into cells of an equal size, for example, 30 meters long in space by each lane (par. 45).).  
Regarding claim 13, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the system of claim 12, wherein the processor identifies the empty lane level cells of the road network where the probe vehicle data is unavailable as lane level cells of the plurality of lane level cells having an empty value (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; as show in the figure 7 there is no probe vehicle in segment 73-76 and no vehicle in segment 75-76 at time T0; Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 14, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the system of claim 13, wherein the processor further calculates a traffic flow value and an average speed value for each non-empty cell based on the probe vehicle data, and calculates an estimated traffic flow value and an estimated average speed value for each of the empty lane level cells based on probe vehicle data from adjacent lane level cells (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; FIG. 7 illustrates roadway segments over a period of time. In FIG. 7, there are five segments 72, 73, 74, 75, and 76 shown. Each segment is illustrated as approximately ten meters, however, the length of the segments may vary. There are two types of vehicles shown: probe vehicles (shaded), and non-probe vehicles (non-shaded). FIG. 7 depicts snapshots of the five segments over a period of five second. The time is indicated by the notations on the right side (T=0 SEC . . . T=4 SEC). The first snapshot is taken at T=0 sec and depicts a single probe vehicle 78 in segment 72 and two non-probe vehicles in segments 73 and 74. The probe vehicle generates a first report including the time (T=0) and the location of the probe vehicle (Segment=72). Additional information may also be included such as speed (for example, 10 m/s), roadway conditions, weather, etc. The second snapshot is taken at T=1 sec and depicts the probe vehicle 78 now in segment 73 and the non-probe vehicles in segments 74 and 75. The probe vehicle 78 generates a second report including the time (T=1), the location of the probe vehicle (Segment=73), and the speed (approx. 10 m/s). The third snapshot is taken at T=2 sec and again depicts the probe vehicle 78 in segment 73 and the non-probe vehicles in segments 74 and 75. From T=1 to T=2 the probe vehicle 78 has not moved. The probe vehicle 78 generates a third report including the time (T=2), the location of the probe vehicle (Segment=73), and the speed (0 m/s). The fourth snapshot is taken at T=3 sec and depicts the probe vehicle 78 in segment 74 with non-probe vehicles in segments 72 and 75. The probe vehicle 78 generates a fourth report including the time (T=3), the location of the probe vehicle (Segment=74), and the speed (10 m/s). The fifth snapshot is taken at T=4 sec and depicts the probe vehicle 78 in segment 76 with non-probe vehicles in segments 73 and 74. The probe vehicle 78 generates a fifth report including the time (T=4), the location of the probe vehicle (Segment=76), and the speed (20 m/s). There is an additional probe vehicle 79 located in segment 72 that also will generate a report (par. 47). Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 15, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the system of claim 14, wherein the processor further calculates the traffic density value for the road network based on the traffic flow value, the average speed value, the estimated traffic flow value, and the estimated average speed value (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; FIG. 7 illustrates roadway segments over a period of time. In FIG. 7, there are five segments 72, 73, 74, 75, and 76 shown. Each segment is illustrated as approximately ten meters, however, the length of the segments may vary. There are two types of vehicles shown: probe vehicles (shaded), and non-probe vehicles (non-shaded). FIG. 7 depicts snapshots of the five segments over a period of five second. The time is indicated by the notations on the right side (T=0 SEC . . . T=4 SEC). The first snapshot is taken at T=0 sec and depicts a single probe vehicle 78 in segment 72 and two non-probe vehicles in segments 73 and 74. The probe vehicle generates a first report including the time (T=0) and the location of the probe vehicle (Segment=72). Additional information may also be included such as speed (for example, 10 m/s), roadway conditions, weather, etc. The second snapshot is taken at T=1 sec and depicts the probe vehicle 78 now in segment 73 and the non-probe vehicles in segments 74 and 75. The probe vehicle 78 generates a second report including the time (T=1), the location of the probe vehicle (Segment=73), and the speed (approx. 10 m/s). The third snapshot is taken at T=2 sec and again depicts the probe vehicle 78 in segment 73 and the non-probe vehicles in segments 74 and 75. From T=1 to T=2 the probe vehicle 78 has not moved. The probe vehicle 78 generates a third report including the time (T=2), the location of the probe vehicle (Segment=73), and the speed (0 m/s). The fourth snapshot is taken at T=3 sec and depicts the probe vehicle 78 in segment 74 with non-probe vehicles in segments 72 and 75. The probe vehicle 78 generates a fourth report including the time (T=3), the location of the probe vehicle (Segment=74), and the speed (10 m/s). The fifth snapshot is taken at T=4 sec and depicts the probe vehicle 78 in segment 76 with non-probe vehicles in segments 73 and 74. The probe vehicle 78 generates a fifth report including the time (T=4), the location of the probe vehicle (Segment=76), and the speed (20 m/s). There is an additional probe vehicle 79 located in segment 72 that also will generate a report (par. 47). Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 17, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the non-transitory computer-readable storage medium of claim 16, further causes the processor to generate a grid model representing the road network including a plurality of lanes (Benincasa et al. US 20190204108 paragraph [0081]-[0084]; figures 1-8; The area of interest for which a number of vehicles is sampled or estimated may be divided into a grid (e.g., a two (or more)-dimensional grid), e.g., based on horizontal “sections” and/or vertical “lanes.” Alternatively or additionally, the area of interest for which a number of vehicles is sampled or estimated may be divided into one or more longitudinal sections of roadway and/or one or more traffic lanes. The longitudinal sections may be virtually delimited stretches of road, while the lanes may correspond to actual road lanes. The area of interest may be overlaid with a “virtual grid.” The GbA algorithm may attempt to estimate or sample a number of vehicles in each section of the virtual grid. Each section may be determined in various lengths. The sum of the vehicles in each grid may correspond to a size of a vehicular network (and may determine the traffic density in that section of the grid) (par. 82).), and each lane in the plurality of lanes including a plurality of lane level cells, wherein each of the lane level cells of the plurality of lane level cells includes a particular segment of each lane in the plurality of lanes (Rajab et al. US 20190329770 paragraph [0031]; [0045]-[0051]; [0053]; [0061]; figures 1-8; Referring to FIG. 1 and as described above, the road network 100 can include a plurality of lanes, namely, the lane j.sub.1, the lane j.sub.2, the lane j.sub.3, and the lane j.sub.4. Each lane can be partitioned into a plurality of lane level cells where each lane level cell includes a particular portion of the lane. Thus, the lane level cells can define a spatial domain of the road network 100 with respect to a longitudinal position in the lanes. In some embodiments, the road network 100 is partitioned into cells of an equal size, for example, 30 meters long in space by each lane (par. 45).).  
Regarding claim 18, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose the non-transitory computer-readable storage medium of claim 17, further causes the processor to calculate a traffic flow value and an average speed value for each non-empty cell based on the probe vehicle data, and calculate an estimated traffic flow value and an estimated average speed value for each of the empty lane level cells based on probe vehicle data from adjacent lane level cells (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; FIG. 7 illustrates roadway segments over a period of time. In FIG. 7, there are five segments 72, 73, 74, 75, and 76 shown. Each segment is illustrated as approximately ten meters, however, the length of the segments may vary. There are two types of vehicles shown: probe vehicles (shaded), and non-probe vehicles (non-shaded). FIG. 7 depicts snapshots of the five segments over a period of five second. The time is indicated by the notations on the right side (T=0 SEC . . . T=4 SEC). The first snapshot is taken at T=0 sec and depicts a single probe vehicle 78 in segment 72 and two non-probe vehicles in segments 73 and 74. The probe vehicle generates a first report including the time (T=0) and the location of the probe vehicle (Segment=72). Additional information may also be included such as speed (for example, 10 m/s), roadway conditions, weather, etc. The second snapshot is taken at T=1 sec and depicts the probe vehicle 78 now in segment 73 and the non-probe vehicles in segments 74 and 75. The probe vehicle 78 generates a second report including the time (T=1), the location of the probe vehicle (Segment=73), and the speed (approx. 10 m/s). The third snapshot is taken at T=2 sec and again depicts the probe vehicle 78 in segment 73 and the non-probe vehicles in segments 74 and 75. From T=1 to T=2 the probe vehicle 78 has not moved. The probe vehicle 78 generates a third report including the time (T=2), the location of the probe vehicle (Segment=73), and the speed (0 m/s). The fourth snapshot is taken at T=3 sec and depicts the probe vehicle 78 in segment 74 with non-probe vehicles in segments 72 and 75. The probe vehicle 78 generates a fourth report including the time (T=3), the location of the probe vehicle (Segment=74), and the speed (10 m/s). The fifth snapshot is taken at T=4 sec and depicts the probe vehicle 78 in segment 76 with non-probe vehicles in segments 73 and 74. The probe vehicle 78 generates a fifth report including the time (T=4), the location of the probe vehicle (Segment=76), and the speed (20 m/s). There is an additional probe vehicle 79 located in segment 72 that also will generate a report (par. 47). Examiner interpreted each segment 72-76 is same each lane level cell.).  
Regarding claim 19, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. disclose The non-transitory computer-readable storage medium of claim 18, further causes the processor to calculate the traffic density value for the road network based on the traffic flow value, the average speed value, the estimated traffic flow value, and the estimated average speed value (Zhao et al. US 20170309171 abstract; paragraph [0005]-[0007]; [0020]-[0025]; [0040]-[0050]; [0055]-[0057]; [0062]; [0068]; figures 1-11; FIG. 7 illustrates roadway segments over a period of time. In FIG. 7, there are five segments 72, 73, 74, 75, and 76 shown. Each segment is illustrated as approximately ten meters, however, the length of the segments may vary. There are two types of vehicles shown: probe vehicles (shaded), and non-probe vehicles (non-shaded). FIG. 7 depicts snapshots of the five segments over a period of five second. The time is indicated by the notations on the right side (T=0 SEC . . . T=4 SEC). The first snapshot is taken at T=0 sec and depicts a single probe vehicle 78 in segment 72 and two non-probe vehicles in segments 73 and 74. The probe vehicle generates a first report including the time (T=0) and the location of the probe vehicle (Segment=72). Additional information may also be included such as speed (for example, 10 m/s), roadway conditions, weather, etc. The second snapshot is taken at T=1 sec and depicts the probe vehicle 78 now in segment 73 and the non-probe vehicles in segments 74 and 75. The probe vehicle 78 generates a second report including the time (T=1), the location of the probe vehicle (Segment=73), and the speed (approx. 10 m/s). The third snapshot is taken at T=2 sec and again depicts the probe vehicle 78 in segment 73 and the non-probe vehicles in segments 74 and 75. From T=1 to T=2 the probe vehicle 78 has not moved. The probe vehicle 78 generates a third report including the time (T=2), the location of the probe vehicle (Segment=73), and the speed (0 m/s). The fourth snapshot is taken at T=3 sec and depicts the probe vehicle 78 in segment 74 with non-probe vehicles in segments 72 and 75. The probe vehicle 78 generates a fourth report including the time (T=3), the location of the probe vehicle (Segment=74), and the speed (10 m/s). The fifth snapshot is taken at T=4 sec and depicts the probe vehicle 78 in segment 76 with non-probe vehicles in segments 73 and 74. The probe vehicle 78 generates a fifth report including the time (T=4), the location of the probe vehicle (Segment=76), and the speed (20 m/s). There is an additional probe vehicle 79 located in segment 72 that also will generate a report (par. 47). Examiner interpreted each segment 72-76 is same each lane level cell.).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 20170309171, in view of Buchholz et al. US 20160210852 and further in view of Shafai et al. US 20200104880.
Regarding claim 10, the combination of Zhao et al. and Buchholz et al. teach all the limitation in the claim 1.
The combination of Zhao et al. and Buchholz et al. do not explicitly teach the computer-implemented method of claim 1, wherein providing the traffic density value to the host vehicle includes controlling the host vehicle to display an indication of the traffic density value.
Shafai et al. teach the computer-implemented method of claim 1, wherein providing the traffic density value to the host vehicle includes controlling the host vehicle to display an indication of the traffic density value (Shafai et al. US 20200104880 abstract; paragraph [0048]-[0055]; figures 1-17; Described embodiments provide real time calculations of location and traffic density for the vehicles to assign content based on current location 504 and traffic density values 508 at the vehicles, as indicated in vehicle information 500.sub.i, so that the content 404 is directed to vehicles currently satisfying the location 406 and traffic density 410 specified for the content 404 in the content instance information 400.sub.i. In this way, the described database information and data structures improves and optimizes the computer operations and algorithm to route and assign subscriber content to mobile communication devices at vehicles to render on display screens at the vehicles (par. 55).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Zhao et al. and Buchholz et al. with Shafai et al. by comprising the teaching of Shafai et al. into the method of Zhao et al. and Buchholz et al.. The motivation to combine these arts is to provide the information include traffic density display on the screen from Shafai et al. reference into Zhao et al. and Buchholz et al. reference so the user can have a visualize of the traffic information.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 20170309171, in view of Buchholz et al. US 20160210852, in view of Benincasa et al. US 20190204108, in view of Rajab et al. US 20190329770 and further in view of Shafai et al. US 20200104880.
Regarding claim 20, the combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. teach all the limitation in the claim 19.
The combination of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. do not explicitly teach the non-transitory computer-readable storage medium of claim 19, further causes the processor to generate a control signal based on the traffic density value and transmit the control signal to the host vehicle thereby controlling the host vehicle to display an indication of the traffic density value.
Shafai et al. teach the non-transitory computer-readable storage medium of claim 19, further causes the processor to generate a control signal based on the traffic density value and transmit the control signal to the host vehicle thereby controlling the host vehicle to display an indication of the traffic density value (Shafai et al. US 20200104880 abstract; paragraph [0048]-[0055]; figures 1-17; Described embodiments provide real time calculations of location and traffic density for the vehicles to assign content based on current location 504 and traffic density values 508 at the vehicles, as indicated in vehicle information 500.sub.i, so that the content 404 is directed to vehicles currently satisfying the location 406 and traffic density 410 specified for the content 404 in the content instance information 400.sub.i. In this way, the described database information and data structures improves and optimizes the computer operations and algorithm to route and assign subscriber content to mobile communication devices at vehicles to render on display screens at the vehicles (par. 55).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. with Shafai et al. by comprising the teaching of Shafai et al. into the system of Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al.. The motivation to combine these arts is to provide the information include traffic density display on the screen from Shafai et al. reference into Zhao et al., Buchholz et al., Benincasa et al. and Rajab et al. reference so the user can have a visualize of the traffic information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683